Citation Nr: 1032041	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-27 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a left knee injury.

2.  Entitlement to service connection for a right elbow disorder.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for seborrheic dermatitis of the trunk.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for a right wrist disorder.

7.  Entitlement to service connection for pseudofolliculitis 
barbae.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran had corroborated active duty periods from May to 
October of 1982, from February to July of 1991, from October 1993 
to April 1998, and from January to September of 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana in August 2004 and August 2005.  The case has since 
been transferred to the St. Louis, Missouri VARO.

Recent submissions from the Veteran and his 
representative, including a July 2010 written brief 
presentation, indicate that he seeks to reopen a 
previously denied claim for service connection for a 
psychiatric disorder, encompassing post-traumatic stress 
disorder (PTSD).  This current claim has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial evaluation in excess of 
10 percent for seborrheic dermatitis of the trunk and entitlement 
to service connection for a right knee disorder, bilateral pes 
planus, a right wrist disorder, and pseudofolliculitis barbae are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disorder is 
productive of no instability and range of motion from zero to 140 
degrees, with evidence of pain on motion.

2.  The competent medical evidence of record confirms that the 
Veteran has no current and chronic right elbow disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
residuals of a left knee injury have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2009).

2.  A right elbow disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial compensable evaluation for 
residuals of a left knee injury

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  


In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.  In every instance where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has evaluated the Veteran's service-connected degenerative 
joint disease of the left knee as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  See 38 C.F.R. §§ 4.20, 4.27.  
Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and not 
added, under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  Diagnostic Code 5003 
also allows for evaluation in cases where there is an absence of 
limitation of motion.  With x-ray evidence of involvement of two 
or more major joins or two or more minor joint groups, a 10 
percent evaluation is warranted.  With x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 20 
percent evaluation is assigned.  

In this case, the Board finds that the Veteran should have been 
assigned no less than a 10 percent evaluation from the outset of 
this appeal.  While x-rays of the left knee from November 2003 
were noted to be normal, the May 2004 VA examination report 
indicates that an August 2003 MRI revealed a mild degenerative 
signal in the anterior horn to the medial and lateral meniscus, 
thus resulting in a final diagnosis of early degenerative changes 
of the left knee.  X-rays performed in conjunction with a May 
2006 VA examination were normal, calling into question the prior 
finding of degenerative changes.  Regardless, the Veteran's 
November 2003 VA examination revealed pain at 30 degrees of 
flexion of the left leg.  The ambiguous radiological findings 
combined with the objective evidence of pain warrant an initial 
10 percent evaluation under 38 C.F.R. § 4.59, the provisions of 
which contemplate the assignment of at least the minimum 
compensable rating for actually painful, unstable, or malaligned 
joints, due to healed injury.  See also DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.

The question thus becomes whether an even higher evaluation is 
warranted.  In this regard, the Board notes that the Veteran's 
left knee examination findings, aside from the noted pain finding 
in November 2003, have been minimal.  He has consistently had 
motion from zero to 140 degrees, without evidence of instability 
or additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance upon repetition.  Other objective 
findings have included soft tissue snapping, patellofemoral 
grinding, and tenderness to palpation of the patellofemoral 
joint.

For an evaluation in excess of 10 percent, there would need to be 
evidence of ankylosis (Diagnostic Code 5256); moderate recurrent 
instability or lateral subluxation (20 percent under Diagnostic 
Code 5257); dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint (20 
percent under Diagnostic Code 5258); flexion limited to 30 
degrees (20 percent under Diagnostic Code 5260); extension 
limited to 15 degrees (20 percent under Diagnostic Code 5261); or 
impairment of the tibia and fibula affecting the knee (Diagnostic 
Code 5262).  None of these findings have been shown in this case, 
and, given the extent of motion of the knee, the range of motion 
findings combined with the evidence of pain on motion would not 
be sufficient to result in a higher evaluation, particularly as 
such pain was only shown on the first of three VA examinations.  
See DeLuca v. Brown, supra.

Several precedent opinions of the VA Office of General Counsel 
provide bases for the assignment of separate knee evaluations 
when specific symptoms are shown.  However, as the evidence of 
record does not show both left knee arthritis and instability, 
there is no basis for the assignment of separate evaluations for 
instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); 
see also VAOPGCPREC 9-98 (August 14, 1998).  Moreover, there is 
no basis for separate evaluations for flexion and extension, as 
the Veteran does not have sufficient limitation of flexion (60 
degrees) for a zero percent evaluation under Diagnostic Code 5260 
or sufficient limitation of extension (5 degrees) for a zero 
percent evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-
2004 (Sept. 17, 2004).  

The Board also notes that there is no basis for a "staged" 
rating pursuant to Fenderson.  Rather, the symptomatology shown 
upon examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the increase to 
a 10 percent initial evaluation.

Moreover, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of hospitalization 
during the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran has in no way asserted that either of his 
service-connected disabilities has resulted in an inability to 
secure or follow a substantially gainful occupation.  He did note 
in a July 2005 statement that he had been terminated from his job 
for being very "sick," but this submission contains no 
references to any disabilities other than his nonservice-
connected PTSD.  In view of this, the Board finds that this 
appeal does not reasonably raise a claim for a total disability 
evaluation based upon individual unemployability due to service-
connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

The evidence supports a 10 percent initial evaluation, but not 
more, for residuals of a left knee injury.  To that extent only, 
the appeal is granted.  38 C.F.R. § 4.3.

II.  Entitlement to service connection for a right elbow disorder

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

During service, in August 2003, the Veteran was seen with 
complaints of pain and swelling of the right elbow.  The 
assessment was moderate swelling over the olecranon, with redness 
or warmth.  An assessment of olecranon bursitis was rendered.  
The Veteran was advised to follow up if not resolved in one week, 
or if it became red and warm.  No further treatment is indicated 
in the service treatment records.


Subsequent to service, the Veteran underwent VA orthopedic 
examinations in November 2003 and May 2004 to address the nature 
and etiology of the claimed right elbow disorder.  During his 
November 2003 VA examination, the Veteran reported swelling of 
the elbow during service but acknowledged that "[t]he condition 
resolved and he has had no recurrence of his symptoms."  The 
examination revealed no abnormalities, and the examiner noted a 
history of olecranon bursitis but found that both the examination 
and x-rays of the right elbow were normal.  During the May 2004 
VA examination, the Veteran again noted prior swelling of the 
right elbow but stressed that "his right olecranon area is no 
longer symptomatic and it resolved itself without medications."  
Again, the examination was entirely within normal limits, and the 
examiner rendered an impression of a normal right elbow.

The Board is aware that the November 2003 VA examiner reported 
reviewing only partial service treatment records, and the May 
2004 VA examiner acknowledged not reviewing the Veteran's claims 
file.  As a general matter, the review of the claims file is an 
essential component of a VA examination.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  Here, however, the Veteran, while 
reporting an in-service symptom history, acknowledged during both 
examinations that he had no current right elbow symptoms, and 
both examinations (including x-rays) were entirely negative for 
right elbow findings.  A review of the Veteran's medical history 
by a VA examiner is thus not necessary in this case, as there is 
no current disability for which an etiology must be ascertained.  
In other words, a reexamination is not "necessary" under 
38 U.S.C.A. § 5103A(d) in this case.

Moreover, to the extent that the Veteran has separately asserted 
a current right elbow disability, as suggested in the October 
2003 application where he reported a right elbow disability 
(bursitis) beginning in August 2003, this is not at all a 
credible contention because it conflicts markedly with his 
confirmation of no current disability at both of his VA 
examinations.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  There is accordingly no 
credible and competent evidence of record in support of the 
finding of a current disability of in-service onset.  
Additionally, there is no indication of a post-service disability 
that may since have resolved; rather, all post-service medical 
evidence of record has been negative for objective right elbow 
findings.  See McClain v. Nicholson, 21 Vet App 319 (2007).
  
Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for a right elbow 
disorder, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to the Veteran's initial service connection claims 
was furnished in December 2003, prior to the date of the issuance 
of the appealed August 2004 rating decision.  In March 2006, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claims were later readjudicated in a June 2006 Statement of the 
Case.  This course of corrective action ensures that there is no 
prejudice to the Veteran from any initial notification timing 
errors.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General 
Counsel held that separate notification is not required for 
"downstream" issues following a service connection grant, such 
as initial rating and effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The claims file includes 
the Veteran's service treatment records, and there is no 
indication from either the VA examination reports of record or 
his own statements that he has received any VA or other post-
service treatment for the disorders addressed in this decision.  
Additionally, the Veteran was afforded VA examinations that were 
fully adequate for the purposes of ascertaining the symptoms and 
severity of the left knee disorder and the question of a current 
right elbow disorder.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Notably, the Veteran has in no way asserted that his 
left knee symptoms have worsened since his May 2006 VA 
examination, and a reexamination is accordingly not warranted.  
See VAOPGCPREC 11-95 (April 7, 1995) (the length of time since 
the last rating examination, in and of itself, does not warrant a 
further examination).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial 10 percent evaluation for residuals of a left knee 
injury is granted, subject to the laws and regulations governing 
the payment of monetary benefits.

Service connection for a right elbow disorder is denied.


REMAND

As currently constituted, the Veteran's claims file contains no 
VA outpatient treatment records.  However, he has reported VA 
outpatient treatment in conjunction with several of his claims.  
In an October 2005 statement addressing his right wrist injury, 
his "skin condition," and his flat feet, he described current 
treatment at the Jackson, Mississippi VA Medical Center (VAMC).  
Moreover, during his May 2006 VA skin examination, he also 
described being diagnosed with seborrheic dermatitis at the New 
Orleans VAMC in 2005.  VA is required to obtain records of such 
treatment under 38 C.F.R. § 3.159(c)(2).

Moreover, the Board finds that there are separate problems with 
the Veteran's claim for service connection for a right knee 
disorder.  In his April 2005 Notice of Disagreement, the Veteran 
claimed service connection for a right knee disorder "on a 
direct or secondary basis," but to date he has not been 
furnished with a notice letter addressing 38 C.F.R. § 3.310 
(secondary service connection).  Moreover, the report of his May 
2004 VA orthopedic examination contains a diagnosis of 
patellofemoral syndrome of the right knee, but the examiner 
provided no opinion as to the etiology of this disorder despite 
the fact that the Veteran was treated for right knee pain in 
service.  A further VA orthopedic examination is thus warranted.  
This examination should also address the claimed bilateral pes 
planus and right wrist disorder; the Veteran was noted to have 
bilateral flat feet at reentry into service in September 1993, 
and he provided contentions of right wrist symptoms since service 
in an October 2005 Notice of Disagreement.  See 38 C.F.R. 
§ 3.159(c)(4).

Finally, the New Orleans VARO denied service connection for 
pseudofolliculitis barbae in August 2005.  This issue was 
mentioned in the Veteran's October 2005 Notice of Disagreement 
but was not included in the June 2006 Statement of the Case.  As 
such, it is incumbent upon the RO to issue a Statement of the 
Case addressing this particular issue.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim for service connection 
for a right knee disorder, to include as 
secondary to the service-connected left 
knee disorder.  The provisions of 38 C.F.R. 
§ 3.310 must be referenced in detail in 
this letter.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate the claim 
and provide notification of both the type 
of evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran.  

2.  Then, all records of medical treatment 
of the Veteran must be requested from the 
Jackson and New Orleans VA Medical Centers.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, documentation 
to that effect should be included in the 
claims file.

3.  Then, the Veteran should be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
knee disorder, bilateral pes planus, and 
right wrist disorder.  The examiner must 
review the claims file in conjunction with 
the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, the Veteran's 
own reported symptom history, and the 
clinical findings of the examination, the 
examiner is requested to provide diagnoses 
corresponding to the claimed disorders.  
The examiner is also requested to offer the 
following opinions:

a) is it at least as likely as not (e.g., 
a 50 percent or greater probability) that 
the claimed right knee disorder is 
etiologically related to service, or, 
alternatively, was caused or permanently 
worsened as secondary to the service-
connected left knee disorder; 

b) is it at least as likely as not that the 
Veteran's preexisting bilateral pes planus 
underwent an increase in severity during 
service, following the initial notation of 
it prior to service in September 1993; and

c) is it at least as likely as not that a 
current right wrist disability, if shown on 
examination, is etiologically related to 
service?

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claims of 
entitlement to an initial evaluation in 
excess of 10 percent for seborrheic 
dermatitis of the trunk and entitlement to 
service connection for a right knee 
disorder (to include as secondary to the 
service-connected left knee disorder), 
bilateral pes planus, and a right wrist 
disorder should be readjudicated.  The 
RO/AMC is reminded that the right knee 
disorder claim must be considered under 
38 C.F.R. § 3.310.  If the determination 
of any of these claims remain less than 
fully favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

5.  The Veteran and his representative must 
also be furnished with a Statement of the 
Case addressing the claim for service 
connection for pseudofolliculitis barbae.  
This issuance must include all regulations 
pertinent to the issue at hand, as well as 
an explanation of the Veteran's rights and 
responsibilities in perfecting an appeal on 
this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


